DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (USPGPub 2004/0116871) in view of Kopfer (USPN 4,185,628).

Re Claim 1, Vincent discloses a bypass valve (Vincent Figs. 1 and 2) for permitting mixing of at least two components within a syringe barrel (2) having a proximal end and a distal end comprising a nozzle (3), the bypass valve comprising: a stopper (10) disposed within the syringe barrel (2) which, in an initial position, is spaced apart from the distal end of the syringe barrel (2), thereby defining a first chamber (chamber defined by V2) of the syringe barrel (2) proximal to the stopper (10) and a second chamber (chamber defined by V1) distal to the stopper (10), the stopper (10) being configured for slidable liquid-tight engagement with an inner surface of 
	However, Vincent does not disclose a cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper to form a liquid-tight seal with the fluid channel of the stopper such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented.
	Kopfer discloses an injection device comprising a cap (21), the cap (21) comprising a base (41) and a stem (40) (Kopfer Fig. 1), the stem (40) comprising a distal end connected to the base (41), a proximal end, and a sidewall extending therebetween, wherein the cap (21) is removably connected to the syringe barrel (1) and, when connected to the syringe barrel (1), the stem (40) extends through a nozzle (19) and a second chamber (13) of the syringe barrel (1) into a fluid channel (16) of the stopper (17) to form a liquid-tight seal with the fluid channel (16) of the stopper (17) such that fluid flow through the fluid channel (16) between a first chamber (14) and the second chamber (13) of the syringe barrel (1) is prevented wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the device of Vincent to comprise a cap, the cap comprising a base and a stem, the stem comprising a distal end 

    PNG
    media_image1.png
    753
    259
    media_image1.png
    Greyscale


Re Claim 2, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein, when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle. Kopfer discloses wherein, when the cap (21) is connected to the syringe barrel (1), a portion of the sidewall of the stem (40) spans the second chamber (13) defined by the stopper (17), and another portion of the sidewall of the stem (40) is positioned in the nozzle (19) to seal the second chamber (13), thereby preventing fluid from passing through the nozzle (19), wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap of Vincent in view of Kopfer such that when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle, the configuration as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage.

Re Claim 3, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer such that the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel as disclosed by Kopfer, the configuration for maintaining two medicaments separate prior to use.

Re Claims 4 and 5, Vincent in view of Kopfer disclose all of the limitations of Claim 1. As to Claim 4, Vincent discloses wherein the stopper (10) is movable between the initial position and a final position in which the stopper (10) is adjacent to the distal end of the syringe barrel (2) (Vincent ¶ 0026). As to Claim 5, Vincent discloses wherein moving the stopper (10) from the initial position to the final position expels fluid contained in the syringe barrel (2) from the syringe barrel (2) through the nozzle (3) (Vincent ¶ 0026).

Re Claim 6, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein the at least two components include at least one liquid component and at least one dry component of an injectable solution. Kopfer discloses wherein the at least two components include at least one liquid component and at least one dry component of an injectable solution (Kopfer Col. 4 Lines 8-30) for keeping the dry and liquid components separate before injection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the at least two components of Vincent in view of Kopfer to include at least one liquid component and at least one dry component of an injectable solution as disclosed by Kopfer for keeping the dry and liquid components separate before injection.

Re Claim 7, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein the base of the cap comprises a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel. Kopfer discloses wherein the base (41) of the cap (21) comprises a connector portion (42) comprising a cylindrical cavity (Kopfer Fig. 1) configured to receive the nozzle (19) of the syringe barrel (1), thereby connecting the cap (21) to the syringe barrel (1), the configuration for protecting the nozzle portion of the syringe battle from damage while capped. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer have a connector portion comprising a cylindrical cavity configured to receive the nozzle of the 

Re Claim 8, Vincent discloses a syringe device (Vincent Figs. 1 and 2) comprising: a syringe barrel (2) having an open proximal end and a distal end comprising a nozzle (3); a stopper (10) disposed within the syringe barrel (2) which, in an initial position, is spaced apart from the distal end of the syringe barrel (2), thereby defining a first chamber (chamber defined by V2) of the syringe barrel (2) proximal to the stopper (10) and a second chamber (chamber defined by V1) distal to the stopper (10), the stopper (10) being configured for slidable liquid-tight engagement with an inner surface of the syringe barrel (2) and comprising a proximal end, a distal end, and a fluid channel (11) extending therebetween (Vincent ¶ 0021-0027).
	Vincent fails to disclose a cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper to form a liquid-tight seal with the fluid channel of the stopper, such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented.
	Kopfer discloses an injection device comprising a cap (21), the cap (21) comprising a base (41) and a stem (40) (Kopfer Fig. 1), the stem (40) comprising a distal end connected to the base (41), a proximal end, and a sidewall extending therebetween, wherein the cap (21) is removably connected to the syringe barrel (1) and, when connected to the syringe barrel (1), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the device of Vincent to comprise a cap, the cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper (wherein the stem can extend through fluid channel 11 of Vincent in a proximal direction to prevent mixture of V1 and V2 as seen in the example figure above) to form a liquid-tight seal with the fluid channel of the stopper such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented, the cap as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage.

Re Claim 9, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent fails to disclose wherein, when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap of Vincent in view of Kopfer such that when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle, the configuration as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage.

Re Claim 10, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent fails to disclose wherein the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel. Kopfer discloses wherein the cap (21) is configured to be disconnected from the syringe barrel (1) by sliding the proximal end of the stem (40) through the second chamber (50) and through the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer such that the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel as disclosed by Kopfer, the configuration for maintaining two medicaments separate prior to use.

Re Claims 11 and 12, Vincent in view of Kopfer disclose all of the limitations of Claim 8. As to Claim 11, Vincent discloses wherein the stopper (10) is movable between the initial position and a final position in which the stopper (10) is adjacent to the distal end of the syringe barrel (2) (Vincent ¶ 0026). As to Claim 12, Vincent discloses wherein moving the stopper (10) from the initial position to the final position expels fluid contained in the syringe barrel (2) from the syringe barrel (2) through the nozzle (3) (Vincent ¶ 0026).

Re Claim 13, Vincent ¶ 0026 in view of Kopfer disclose all of the limitations of Claim 8. Vincent ¶ 0026 fails to disclose wherein the base of the cap comprises a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby 

Re Claims 15-17: Vincent in view of Kopfer disclose all of the limitations of Claim 8. As to Claim 15, Vincent discloses a plunger (5) slidably positioned in the syringe barrel (2) and disposed initially adjacent to the open proximal end of the syringe barrel (2), wherein the first chamber (chamber defined by V2) extends between the proximal end of the stopper (10) and a distal end of the plunger (5) (Vincent Figs. 1 and 2). As to Claim 16, Vincent discloses advancing the plunger (5) towards the stopper (10) causes fluid in the first chamber (chamber defined by V2) to pass through the fluid channel (11) of the stopper (10) to the second chamber (chamber defined by V1) (Vincent Figs. 1 and 2). In the device of Vincent in view of Kopfer, this could only occur after disconnecting the cap from the syringe barrel. As to Claim 17, Vincent discloses wherein, after the fluid passes from the first chamber (chamber defined by V2) to the second chamber (chamber defined by V1), the plunger (5) is configured to advance the stopper (10) 

Re Claim 18, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent fails to disclose a liquid component of an injectable solution initially disposed in the first chamber and a dry component of the injectable solution initially disposed in the second chamber. Kopfer discloses wherein the at least two components include at least one liquid component and at least one dry component of an injectable solution (Kopfer Col. 4 Lines 8-30) for keeping the dry and liquid components separate before injection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the at least two components of Vincent in view of Kopfer to include at least one liquid component and at least one dry component of an injectable solution as disclosed by Kopfer for keeping the dry and liquid components separate before injection.

Re Claim 19, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent further discloses wherein the syringe device comprises an injector (wherein Vincent discloses an injection needle - ¶ 0029).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (USPGPub 2004/0116871) in view of Kopfer (USPN 4,185,628) as applied to Claim 13 above, and further in view of Nishimura et al. (USPGPub 2006/0052747).

Re Claim 14, Vincent in view of Kopfer disclose all of the limitations of Claim 13. However, Vincent in view of Kopfer do not disclose wherein the syringe barrel further includes a shoulder adjacent the distal end of the syringe barrel, and wherein the connector portion of the base contacts the shoulder of the syringe barrel. Nishimura discloses an injection device (Nishimura Fig. 2) comprising a barrel (2) having a shoulder (surface opposite interior surface 28) adjacent the distal end of the syringe barrel, and wherein a connector portion (24) of a base (4a, 4b) of the cap (4) contacts the shoulder of the syringe barrel (2), thus sealing the front end opening (the front end opening of the needle -mounting portion 21) of the barrel air tightly (Nishimura ¶ 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap and syringe barrel of Vincent in view of Kopfer such that the syringe barrel further includes a shoulder adjacent the distal end of the syringe barrel, and wherein the connector portion of the base contacts the shoulder of the syringe barrel as disclosed by Nishimura, thus sealing the front end opening (the front end opening of the needle-mounting portion 21) of the barrel air tightly.

Response to Arguments
Applicant’s arguments with respect to Claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783        
02/28/2022